PER CURIAM.
This matter came on to be considered this 25th day of July, A.D.1958, on the petition of Charles L. DeCarlo of Miami, Florida, for reinstatement to the practice of law in Florida.
It appears that on the 26th day of April, A.D.1956, this court entered an order whereby petitioner was suspended from the practice of law in this state for a period of one year from the date of the termination of the sentence imposed upon him December 23, A.D.1954, by the United States District Court of the Southern District of Florida, wherein the United States of America was complainant and petitioner was defendant, or from the date of the restoration of his civil rights, which of said dates should be the latest.
It further appears that petitioner completed his two year probationary sentence imposed by the United States District Court on the 23rd day of December, A.D.1956, and that on the 13th day of March, A.D. 1957, the Pardon Board of the State of Florida by appropriate order granted to petitioner a full and complete restoration of his civil rights.
It appears .that on the 3rd day of May, A. D.1958, petitioner filed his petition for reinstatement to practice law with the Board of Governors of The Florida Bar as required by Subsection (i), Section 5, Article XI, Integration Rule of The Florida Bar, 31 F.S.A.
It further appears that after appropriate investigation as required by Subsection (i), Section 5, Article XI, Integration Rule of The Florida Bar, the Board of Governors did on the 24th day of June, A.D.1958, certify the record in the. cause to this court with its recommendation that petitioner be reinstated to the practice of law in the State of Florida.
The record has been examined and the recommendation of the Board of Governors that petitioner be reinstated is hereby approved. The petition for reinstatement is accordingly granted and the petitioner is restored to the role of practicing attorney at The Florida Bar.
It is so ordered.
TERRELL, C. J., and THOMAS, J., concur.
HOBSON, ROBERTS, DREW, THOR-NAL and O’CONNELL, JJ., concur specially.